     Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 1 of 31 PageID #:166



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

NHL ENTERPRISES, L.P.,
                                                  Case No. 18-cv-07118
                      Plaintiff,
                                                  Judge Robert W. Gettleman
v.
                                                  Magistrate Judge Maria Valdez
ZHENGJIANG ZHU, ZHENGHUI YAN,
YOURSJERSEY.COM, WILLIAM SHIVELY,
WILDOFFICIALAUTHENTIC.COM,
WHOLESALEVIPJERSEYSONLINE.COM,
WHOLESALESPORTSSUPPLIESONLINE.COM,
WHOLESALESPORTGEARS.COM,
WHOLESALEJERSEYSTITCHED.COM,
WHOLESALEJERSEYSMARKETS.COM,
WHOLESALEJERSEYSFAN.COM,
WHOLESALEJERSEYSCHINA2018.COM,
WHOLESALEHOCKEYSHOP.COM,
WHOLESALECAP.CLUB,
WHOLESALE2018JERSEYS.COM,
WHATISTIMEBOOK.COM,
WASHINGTONCAPITALSTEAMSHOP.COM,
VIPSPORTSONLINE.COM, VERONICA REESE,
VEEGALETA.COM,
UNDERSPORTSSTORE.COM,
UNDERSPORTSSHOP.COM,
TYROBERTSLIVE.COM, TRISH BARBER,
TOPSOCCERSPORTSSTORE.COM,
TOPCHEAPJERSEYSSUPPLY.COM,
TOPCHEAPFOOTBALLJERSEYS.COM,
TOPBASEBALLSHOP.COM,
THEWILDAUTHORITY.COM,
THESTARSPROSHOP.COM,
THELIGHTNINGHOCKEYSTORE.COM,
THEBLUEJACKETSPROSHOP.COM,
TEAMNHLPANTHERSSHOP.COM,
TEAMNHLHURRICANESSHOP.COM,
TEAMNHLFLAMESSHOP.COM,
TEAMGOLDENKNIGHTSSHOP.COM, T-
  Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 2 of 31 PageID #:167



DELIGHT.COM,
TAMPABAYLIGHTNINGTEAMSHOP.COM,
STYLEJERSEYSCHINA.COM,
STORETEAMBLACKHAWKS.COM,
STLOUISBLUESTEAMSHOPS.COM, STEPHEN
WIELAND, STARSOFFICIALAUTHENTIC.COM,
STARSAUTHORITY.COM,
SPORTSSUPPLIESSTORE.COM,
SPORTSSERIESSTORE.COM,
SPORTSONLINEJERSEYS.COM,
SPORTSONLINEFACTORY.COM,
SPORTSGEARSWHOLESALE.COM,
SHOPWHOLESALEJERSEY.COM,
SHOPTEAMBLUES.COM,
SHOPSTITCHEDJERSEYS.COM,
SHOPNEXTJERSEYS.COM,
SHOPMAPLELEAFSONLINE.COM,
SHOPHOCKEYJERSEYS.COM,
SHARKSOFFICIALAUTHENTICSHOP.COM,
SHARKSAUTHORITY.COM,
SENATORSAUTHORITY.COM,
SEELOOKSALK.COM,
SABRESAUTHORITY.COM,
REDWINGSAUTHORITY.COM, REBECCA
MIDKIFF, RANGERSAUTHORITY.COM,
RALPH BECHTOL,
PREDATORSPLAYERSSHOP.COM,
PREDATORSLOCK.COM,
PREDATORSAUTHORITY.COM,
POLYVOREWHOLESALE.COM,
PNPHBUY.COM,
PITTSBURGHPENGUINSTEAMSHOPS.COM,
PICK-NHL.COM, PENGUINSAUTHORITY.COM,
PAULA WOLF, PAUL PALLISER, PATRICK
OBRIEN, OPAL GOMEZ,
ONLYSPORTSSTYLE.COM,
ONLYHOCKEYSHOP.COM,
ONLYBASKETBALLSTORE.COM,
ONLINESPORTSSERIES.COM,
ONLINEJERSEYSSTYLE.COM,


                                       2
  Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 3 of 31 PageID #:168



OILERSNHLSHOP.COM,
OILERSAUTHORITY.COM,
OFFICIALWINNIPEGJETS.COM,
OFFICIALRANGERSPROSHOP.COM,
OFFICIALPREDATORSPROSHOP.COM,
OFFICIALNHLOUTLET.NET,
OFFICIALKINGSPROSHOP.COM,
OFFICIALISLANDERSTEAMSHOP.COM,
OFFICIALDEVILSPROSHOP.COM,
OFFICIALCANADIENSONLINE.COM,
OFFICIALAVALANCHEONLINESHOP.COM,
NHLTOPJERSEYSSTORE.COM,
NHLTEAMREDWINGSSHOP.COM,
NHLSENATORSTEAMSHOP.COM,
NHLSABRESTEAMSHOP.COM,
NHLRANGERSTEAMSHOP.COM,
NHLPRO.CLUB,
NHLPANTHERSTEAMSHOP.COM,
NHLPANTHERSAUTHORITY.COM,
NHLOILERSTEAMSHOP.COM,
NHLKINGSAUTHORITY.COM,
NHLJETSTEAMSHOP.COM,
NHLJETSAUTHORITY.COM,
NHLJERSEYSSTORE.US.COM,
NHLJERSEYSCOM.US.COM,
NHLJERSEYS.US.ORG, NHLJERSEYS.SALE,
NHLJERSEYS.PRO, NHLJERSEYONLINE.SHOP,
NHLJERSEYMART.PRO, NHLJERSEY.NAME,
NHLHURRICANESTEAMSHOP.COM,
NHLHOCKEY-JERSEYS.US.COM,
NHLHOCKEYJERSEY.COM,
NHLHOCKEY.US.COM,
NHLCOYOTESTEAMSHOP.COM,
NHLCAPITALSTEAMSHOP.COM,
NHLCANUCKSTEAMSHOP.COM,
NHLCANADIENSTEAMSHOP.COM,
NHLBUYS.COM,
NHLBRUINSTEAMSHOP.COM,
NHLBLUESAUTHORITY.COM,
NHLBLUEJACKETSTEAMSHOP.COM,


                                       3
  Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 4 of 31 PageID #:169



NFLVAL.COM, NFLME.STORE,
NFL4SALES.COM,
NEWYORKRANGERSTEAMONLINE.COM,
NEWJERSEYDEVILSTEAMSTORE.COM,
NEWJERSEYDEVILSTEAMSHOP.COM,
NASHVILLEPREDATORSTEAMSHOP.COM,
MONTREALCANADIENSTEAMSHOPS.COM,
MLBBASEBALLJERSEYSBUY.COM, MINNIE
KEITH, MICHELLE PRUSIA, MICHAEL
NICOLAI, MATTHEW REESE, MARY RAY,
MARY PAGAN, MARSHA CHEEK,
MAPLELEAFSOFFICIALAUTHENTICSHOP.CO
M, MAILLOTDEHOCKEY.COM,
MAGLIEHOCKEY.COM, MAE WOLTERS,
LUCY PARKER, LOOKSALERM.COM,
LIUYUNKUN, LIUDANDAN, LINDA LUTZEN,
LIGHTNINGAUTHORITY.COM,
LEAFSAUTHORITY.COM,
KOSZULKINHL.COM,
KINGSHOCKEYPRO.COM, JOSEPH SEIDEL,
JOSE COLEMAN, JON-MICHAEL BROWN, JOE
BLACK, JIZAI-YA.COM, JINNING LIN,
JERSEYSWHOLESALECHINA2018.COM,
JERSEYSSVIPSHOP.COM,
JERSEYSPROSTORE.COM, JENNIFER
ZANDER, JENNIFER WILLIAMS, JAMES
ROBERTS, JACLYN WEBSTER,
ISLANDERSTEAMPROSTORE.COM,
ISLANDERSAUTHORITY.COM,
INNERNEWAS.COM, IMTACKSHOW.COM,
IDJERSEYS.COM,
HURRICANESTEAMPROSTORE.COM,
HURRICANESGEARSTORE.COM,
HURRICANESAUTHORITY.COM,
HOCKEYSHARKSPROSHOP.COM,
HOCKEYSENATORSTEAMSHOP.COM,
HOCKEYREDWINGSAUTHENTIC.COM,
HOCKEYPENGUINS.COM,
HOCKEYNHLJERSYS.COM,
HOCKEYNHLJERSEY.COM,


                                       4
  Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 5 of 31 PageID #:170



HOCKEYJETSOFFICIALAUTHENTICSHOP.CO
M, HOCKEYGOLDENKNIGHTSSHOP.COM,
HOCKEYFLYERSTEAMSHOP.COM,
HOCKEYDUCKSPROSHOP.COM,
HOCKEYBRUINSPROSHOP.COM,
HOCKEYBLUESTEAMSHOP.COM,
HOCKEYBLACKHAWKSPROSHOP.COM,
HOCKEYAVALANCHETEAMSHOP.COM,
HELEN ALMARAZ, HAZEL MARTIN,
GOLDENKNIGHTSNHLSHOP.COM,
GEORGETTE FLY, GEARVCANUCKS.COM,
GEARSWJETS.COM, GEARSWCAPITALS.COM,
GEARSTMAPLELEAFS.COM,
GEARSTBLIGHTNING.COM,
GEARSSJSHARKS.COM,
GEARSPPENGUINS.COM,
GEARSPFLYERS.COM,
GEARSOFLAKINGS.COM,
GEARSNYRANGERS.COM,
GEARSNYISLANDERS.COM,
GEARSNPREDATORS.COM,
GEARSNJDEVILS.COM, GEARSMWILD.COM,
GEARSLSBLUES.COM, GEARSDSTARS.COM,
GEARSCFLAMES.COM,
GEARSCBLUEJACKETS.COM,
GEARSCBLACKHAWKS.COM,
GEARSBSABRES.COM, GEARSBBRUINS.COM,
GEAROSENATORS.COM,
GEARMCANADIENS.COM,
GEARFPANTHERS.COM, GEAREOILERS.COM,
GEARDREDWINGS.COM,
GEARCHURRICANES.COM,
GEARADUCKS.COM,
FOOTBALLGEARSFAN.COM,
FLYERSAUTHORITY.COM,
FLAMESSTOREGEAR.COM,
FLAMESAUTHORITY.COM,
FERNANDINAFARMERSMARKET.COM,
FAULTATES.COM, EXPEDPUBLISHING.COM,
ERICA VOGT, ENA LIRA,


                                       5
  Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 6 of 31 PageID #:171



ELITESPOILERS.COM,
EDMONTONOILERSTEAMSHOPS.COM,
DUODECOSTUDIO.COM,
DUCKSOFFICIALAUTHENTICSHOP.COM,
DUCKSAUTHORITY.COM,
DEVILSAUTHORITY.COM,
DEPARTMENTOFCULTURE.CA, DEMETRIUS
KELLY, CREATENLOOKS.COM,
COYOTESOFFICIALAUTHENTICSHOP.COM,
COYOTESAUTHORITY.COM, COUVREUR-
GARD.COM, COKONLINE.COM, CHRIS HARP,
CHICAGO-BLACKHAWKS.US.COM, CHELSEA
LOGAN, CHELSEA LOGAN (2), CHEE CLOSS,
CHEAPSPORTSGEARS.NET,
CHEAPNHLJERSEYSSTORE.US.COM,
CHEAPNHLJERSEYSS.US.COM, CHEAP-
NFLJERSEY.IN.NET,
CHEAPJESEYSWHOLESALE.COM,
CHEAPJERSEYWHOLESALEACE.COM,
CHEAPJERSEYTOCHINABIZ.COM,
CHEAPJERSEYSWHOLESALESTORE.US.COM,
CHEAPJERSEYSGOOD.US.COM,
CHEAPJERSEYSFAN.US.COM,
CHEAPJERSEYS4WHOLESALE.COM,
CHEAPJERSEYS4WHOLESALE.COM,
CHEAPJERSEYONLINE2018.COM,
CHEAPJERSEYOFFICIALSTORE.COM,
CHEAPFOOTBALLONLINE.COM,
CHEAPFOOTBALLJERSEYSSUPPLY.COM,
CHEAPBESTNFLJERSEYS.US.COM,
CHEAPBASKETBALLSTORE.COM,
CHEAP2018JERSEYS.COM, CHARLES KOH,
CHANEL MARTIN, CHANDAN,
CAPITALSAUTHORITY.COM,
CANUCKSOFFICIALAUTHENTICSHOP.COM,
CANUCKSAUTHORITY.COM,
CANUCKSAPPARELSHOP.COM,
CANADIENSAUTHORITY.COM,
BRUINSNHLSHOP.COM, BRUINSGOODS.COM,
BRUINSAUTHORITY.COM, BRIAN BYRD,


                                       6
  Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 7 of 31 PageID #:172



BLUEJACKETSAUTHORITY.COM,
BLACKHAWKSJERSEY.US.COM,
BLACKHAWKSAUTHORITY.COM, BEVERLY
RIVARD, BERNARD GALICIA,
AVALANCHEAUTHORITY.COM,
AUTHENTICSANJOSESHARKSSHOP.COM,
AUTHENTICHOCKEYSHOPWILD.COM,
AUTHENTICHOCKEYSHOPSABRES.COM,
AUTHENTICHOCKEYSHOPLIGHTNING.COM,
AUTHENTICHOCKEYSHOPISLANDERS.COM,
AUTHENTICHOCKEYSHOPDEVILS.COM,
AUTHENTICHOCKEYSHOPCAPITALS.COM,
AUTHENTICHOCKEYSHOPCANUCKS.COM,
AUTHENTICHOCKEYRANGERSOFFICIAL.CO
M, ATTENTIONEE.COM, ANDREW JOSEPH,
ALLSPORTSSTYLESTORE.COM,
AGRIPORTTERMINAL.COM,
2018NFLJERSEYCHEAP.COM,
2018LIGHTJERSEYS.INFO,
2018HOCKEYS.COM, 2018CHEAPNFL.COM,
2018ACT.COM, 2CN1234, FLFJ6101,
MOONBIRDRING-0, and XIAOYOU328586_9,

                     Defendants.


                         SECOND AMENDED COMPLAINT

     Plaintiff NHL Enterprises, L.P. (“NHLE” or “Plaintiff”), hereby brings the present action

against ZHENGJIANG ZHU, ZHENGHUI YAN, YOURSJERSEY.COM, WILLIAM

SHIVELY, WILDOFFICIALAUTHENTIC.COM, WHOLESALEVIPJERSEYSONLINE.COM,

WHOLESALESPORTSSUPPLIESONLINE.COM,                      WHOLESALESPORTGEARS.COM,

WHOLESALEJERSEYSTITCHED.COM,                      WHOLESALEJERSEYSMARKETS.COM,

WHOLESALEJERSEYSFAN.COM,                         WHOLESALEJERSEYSCHINA2018.COM,

WHOLESALEHOCKEYSHOP.COM,                                          WHOLESALECAP.CLUB,

WHOLESALE2018JERSEYS.COM,                                       WHATISTIMEBOOK.COM,

                                             7
  Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 8 of 31 PageID #:173



WASHINGTONCAPITALSTEAMSHOP.COM,            VIPSPORTSONLINE.COM,       VERONICA

REESE, VEEGALETA.COM, UNDERSPORTSSTORE.COM, UNDERSPORTSSHOP.COM,

TYROBERTSLIVE.COM,       TRISH     BARBER,      TOPSOCCERSPORTSSTORE.COM,

TOPCHEAPJERSEYSSUPPLY.COM,                  TOPCHEAPFOOTBALLJERSEYS.COM,

TOPBASEBALLSHOP.COM, THEWILDAUTHORITY.COM, THESTARSPROSHOP.COM,

THELIGHTNINGHOCKEYSTORE.COM,                   THEBLUEJACKETSPROSHOP.COM,

TEAMNHLPANTHERSSHOP.COM,                      TEAMNHLHURRICANESSHOP.COM,

TEAMNHLFLAMESSHOP.COM,              TEAMGOLDENKNIGHTSSHOP.COM,                   T-

DELIGHT.COM,                            TAMPABAYLIGHTNINGTEAMSHOP.COM,

STYLEJERSEYSCHINA.COM,                         STORETEAMBLACKHAWKS.COM,

STLOUISBLUESTEAMSHOPS.COM,                     STEPHEN                WIELAND,

STARSOFFICIALAUTHENTIC.COM,                              STARSAUTHORITY.COM,

SPORTSSUPPLIESSTORE.COM,                             SPORTSSERIESSTORE.COM,

SPORTSONLINEJERSEYS.COM,                         SPORTSONLINEFACTORY.COM,

SPORTSGEARSWHOLESALE.COM,                        SHOPWHOLESALEJERSEY.COM,

SHOPTEAMBLUES.COM, SHOPSTITCHEDJERSEYS.COM, SHOPNEXTJERSEYS.COM,

SHOPMAPLELEAFSONLINE.COM,                           SHOPHOCKEYJERSEYS.COM,

SHARKSOFFICIALAUTHENTICSHOP.COM,                      SHARKSAUTHORITY.COM,

SENATORSAUTHORITY.COM,        SEELOOKSALK.COM,         SABRESAUTHORITY.COM,

REDWINGSAUTHORITY.COM, REBECCA MIDKIFF, RANGERSAUTHORITY.COM,

RALPH   BECHTOL,     PREDATORSPLAYERSSHOP.COM,           PREDATORSLOCK.COM,

PREDATORSAUTHORITY.COM,          POLYVOREWHOLESALE.COM,          PNPHBUY.COM,

PITTSBURGHPENGUINSTEAMSHOPS.COM,                                 PICK-NHL.COM,



                                       8
  Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 9 of 31 PageID #:174



PENGUINSAUTHORITY.COM, PAULA WOLF, PAUL PALLISER, PATRICK OBRIEN,

OPAL     GOMEZ,        ONLYSPORTSSTYLE.COM,            ONLYHOCKEYSHOP.COM,

ONLYBASKETBALLSTORE.COM,                            ONLINESPORTSSERIES.COM,

ONLINEJERSEYSSTYLE.COM,       OILERSNHLSHOP.COM,       OILERSAUTHORITY.COM,

OFFICIALWINNIPEGJETS.COM,                      OFFICIALRANGERSPROSHOP.COM,

OFFICIALPREDATORSPROSHOP.COM,                         OFFICIALNHLOUTLET.NET,

OFFICIALKINGSPROSHOP.COM,                   OFFICIALISLANDERSTEAMSHOP.COM,

OFFICIALDEVILSPROSHOP.COM,                    OFFICIALCANADIENSONLINE.COM,

OFFICIALAVALANCHEONLINESHOP.COM,                   NHLTOPJERSEYSSTORE.COM,

NHLTEAMREDWINGSSHOP.COM,                        NHLSENATORSTEAMSHOP.COM,

NHLSABRESTEAMSHOP.COM,         NHLRANGERSTEAMSHOP.COM,            NHLPRO.CLUB,

NHLPANTHERSTEAMSHOP.COM,                        NHLPANTHERSAUTHORITY.COM,

NHLOILERSTEAMSHOP.COM,                              NHLKINGSAUTHORITY.COM,

NHLJETSTEAMSHOP.COM,                                  NHLJETSAUTHORITY.COM,

NHLJERSEYSSTORE.US.COM,       NHLJERSEYSCOM.US.COM,        NHLJERSEYS.US.ORG,

NHLJERSEYS.SALE,           NHLJERSEYS.PRO,             NHLJERSEYONLINE.SHOP,

NHLJERSEYMART.PRO,      NHLJERSEY.NAME,       NHLHURRICANESTEAMSHOP.COM,

NHLHOCKEY-JERSEYS.US.COM, NHLHOCKEYJERSEY.COM, NHLHOCKEY.US.COM,

NHLCOYOTESTEAMSHOP.COM,                          NHLCAPITALSTEAMSHOP.COM,

NHLCANUCKSTEAMSHOP.COM,                        NHLCANADIENSTEAMSHOP.COM,

NHLBUYS.COM,       NHLBRUINSTEAMSHOP.COM,           NHLBLUESAUTHORITY.COM,

NHLBLUEJACKETSTEAMSHOP.COM,                 NFLVAL.COM,           NFLME.STORE,

NFL4SALES.COM,                             NEWYORKRANGERSTEAMONLINE.COM,



                                       9
  Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 10 of 31 PageID #:175



NEWJERSEYDEVILSTEAMSTORE.COM,                NEWJERSEYDEVILSTEAMSHOP.COM,

NASHVILLEPREDATORSTEAMSHOP.COM,

MONTREALCANADIENSTEAMSHOPS.COM,                MLBBASEBALLJERSEYSBUY.COM,

MINNIE KEITH, MICHELLE PRUSIA, MICHAEL NICOLAI, MATTHEW REESE, MARY

RAY,              MARY           PAGAN,              MARSHA               CHEEK,

MAPLELEAFSOFFICIALAUTHENTICSHOP.COM,                  MAILLOTDEHOCKEY.COM,

MAGLIEHOCKEY.COM, MAE WOLTERS, LUCY PARKER, LOOKSALERM.COM,

LIUYUNKUN,        LIUDANDAN,   LINDA    LUTZEN,    LIGHTNINGAUTHORITY.COM,

LEAFSAUTHORITY.COM, KOSZULKINHL.COM, KINGSHOCKEYPRO.COM, JOSEPH

SEIDEL, JOSE COLEMAN, JON-MICHAEL BROWN, JOE BLACK, JIZAI-YA.COM,

JINNING    LIN,   JERSEYSWHOLESALECHINA2018.COM,         JERSEYSSVIPSHOP.COM,

JERSEYSPROSTORE.COM,        JENNIFER ZANDER, JENNIFER WILLIAMS, JAMES

ROBERTS,          JACLYN       WEBSTER,        ISLANDERSTEAMPROSTORE.COM,

ISLANDERSAUTHORITY.COM,            INNERNEWAS.COM,           IMTACKSHOW.COM,

IDJERSEYS.COM,                                HURRICANESTEAMPROSTORE.COM,

HURRICANESGEARSTORE.COM,                          HURRICANESAUTHORITY.COM,

HOCKEYSHARKSPROSHOP.COM,                     HOCKEYSENATORSTEAMSHOP.COM,

HOCKEYREDWINGSAUTHENTIC.COM,                            HOCKEYPENGUINS.COM,

HOCKEYNHLJERSYS.COM,                                   HOCKEYNHLJERSEY.COM,

HOCKEYJETSOFFICIALAUTHENTICSHOP.COM,

HOCKEYGOLDENKNIGHTSSHOP.COM,                   HOCKEYFLYERSTEAMSHOP.COM,

HOCKEYDUCKSPROSHOP.COM,                           HOCKEYBRUINSPROSHOP.COM,

HOCKEYBLUESTEAMSHOP.COM,                    HOCKEYBLACKHAWKSPROSHOP.COM,



                                       10
  Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 11 of 31 PageID #:176



HOCKEYAVALANCHETEAMSHOP.COM,            HELEN     ALMARAZ,     HAZEL    MARTIN,

GOLDENKNIGHTSNHLSHOP.COM,          GEORGETTE       FLY,    GEARVCANUCKS.COM,

GEARSWJETS.COM,        GEARSWCAPITALS.COM,           GEARSTMAPLELEAFS.COM,

GEARSTBLIGHTNING.COM,         GEARSSJSHARKS.COM,          GEARSPPENGUINS.COM,

GEARSPFLYERS.COM,         GEARSOFLAKINGS.COM,             GEARSNYRANGERS.COM,

GEARSNYISLANDERS.COM,        GEARSNPREDATORS.COM,           GEARSNJDEVILS.COM,

GEARSMWILD.COM,              GEARSLSBLUES.COM,               GEARSDSTARS.COM,

GEARSCFLAMES.COM, GEARSCBLUEJACKETS.COM, GEARSCBLACKHAWKS.COM,

GEARSBSABRES.COM,           GEARSBBRUINS.COM,              GEAROSENATORS.COM,

GEARMCANADIENS.COM,            GEARFPANTHERS.COM,             GEAREOILERS.COM,

GEARDREDWINGS.COM,           GEARCHURRICANES.COM,             GEARADUCKS.COM,

FOOTBALLGEARSFAN.COM, FLYERSAUTHORITY.COM, FLAMESSTOREGEAR.COM,

FLAMESAUTHORITY.COM,                         FERNANDINAFARMERSMARKET.COM,

FAULTATES.COM,      EXPEDPUBLISHING.COM,         ERICA      VOGT,    ENA    LIRA,

ELITESPOILERS.COM,                           EDMONTONOILERSTEAMSHOPS.COM,

DUODECOSTUDIO.COM,                          DUCKSOFFICIALAUTHENTICSHOP.COM,

DUCKSAUTHORITY.COM,                                       DEVILSAUTHORITY.COM,

DEPARTMENTOFCULTURE.CA,          DEMETRIUS       KELLY,     CREATENLOOKS.COM,

COYOTESOFFICIALAUTHENTICSHOP.COM,                    COYOTESAUTHORITY.COM,

COUVREUR-GARD.COM,         COKONLINE.COM,         CHRIS      HARP,     CHICAGO-

BLACKHAWKS.US.COM, CHELSEA LOGAN, CHELSEA LOGAN (2), CHEE CLOSS,

CHEAPSPORTSGEARS.NET,                          CHEAPNHLJERSEYSSTORE.US.COM,

CHEAPNHLJERSEYSS.US.COM,                              CHEAP-NFLJERSEY.IN.NET,



                                       11
  Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 12 of 31 PageID #:177



CHEAPJESEYSWHOLESALE.COM,                   CHEAPJERSEYWHOLESALEACE.COM,

CHEAPJERSEYTOCHINABIZ.COM,           CHEAPJERSEYSWHOLESALESTORE.US.COM,

CHEAPJERSEYSGOOD.US.COM,                             CHEAPJERSEYSFAN.US.COM,

CHEAPJERSEYS4WHOLESALE.COM,                    CHEAPJERSEYS4WHOLESALE.COM,

CHEAPJERSEYONLINE2018.COM,                     CHEAPJERSEYOFFICIALSTORE.COM,

CHEAPFOOTBALLONLINE.COM,                 CHEAPFOOTBALLJERSEYSSUPPLY.COM,

CHEAPBESTNFLJERSEYS.US.COM,                      CHEAPBASKETBALLSTORE.COM,

CHEAP2018JERSEYS.COM,      CHARLES      KOH,     CHANEL    MARTIN,    CHANDAN,

CAPITALSAUTHORITY.COM,                CANUCKSOFFICIALAUTHENTICSHOP.COM,

CANUCKSAUTHORITY.COM,                              CANUCKSAPPARELSHOP.COM,

CANADIENSAUTHORITY.COM,          BRUINSNHLSHOP.COM,         BRUINSGOODS.COM,

BRUINSAUTHORITY.COM,        BRIAN     BYRD,      BLUEJACKETSAUTHORITY.COM,

BLACKHAWKSJERSEY.US.COM,          BLACKHAWKSAUTHORITY.COM,              BEVERLY

RIVARD,        BERNARD           GALICIA,          AVALANCHEAUTHORITY.COM,

AUTHENTICSANJOSESHARKSSHOP.COM,             AUTHENTICHOCKEYSHOPWILD.COM,

AUTHENTICHOCKEYSHOPSABRES.COM,

AUTHENTICHOCKEYSHOPLIGHTNING.COM,

AUTHENTICHOCKEYSHOPISLANDERS.COM,

AUTHENTICHOCKEYSHOPDEVILS.COM,

AUTHENTICHOCKEYSHOPCAPITALS.COM,

AUTHENTICHOCKEYSHOPCANUCKS.COM,

AUTHENTICHOCKEYRANGERSOFFICIAL.COM,              ATTENTIONEE.COM,       ANDREW

JOSEPH,        ALLSPORTSSTYLESTORE.COM,               AGRIPORTTERMINAL.COM,



                                       12
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 13 of 31 PageID #:178



2018NFLJERSEYCHEAP.COM,                2018LIGHTJERSEYS.INFO,              2018HOCKEYS.COM,

2018CHEAPNFL.COM, 2018ACT.COM, 2CN1234, FLFJ6101, MOONBIRDRING-0, and

XIAOYOU328586_9, identified on Schedule A attached hereto (collectively, “Defendants”) and

alleges as follows:

                               I. JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-(b),

and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise under

the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims are

so related to the federal claims that they form part of the same case or controversy and derive

from a common nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive, commercial Internet stores operating under the Defendant Domain

Names and/or the Online Marketplace Accounts identified in Schedule A attached hereto

(collectively, the “Defendant Internet Stores”). Specifically, Defendants are reaching out to do

business with Illinois residents by operating one or more commercial, interactive Internet Stores

through which Illinois residents can purchase unlicensed counterfeit products using Plaintiff’s

trademarks. Each of the Defendants targets sales from Illinois residents by operating online

stores that offer for sale unlicensed counterfeit products using one or more of Plaintiff’s

trademarks to residents of Illinois, offer shipping to the United States, including Illinois, accept

payment in U.S. dollars, and on information and belief, has sold and continues to sell products



                                                13
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 14 of 31 PageID #:179



using counterfeit versions of Plaintiff’s trademarks.     In fact, the commercial nature of the

Defendant Internet Stores and Defendants’ intent to sell to Illinois residents is further confirmed

by purchases that have been ordered from a sampling of the Defendant Internet Stores.

Accordingly, each of the Defendants is committing tortious acts in Illinois, is engaging in

interstate commerce, and has wrongfully caused Plaintiff substantial injury in the State of

Illinois.

                                      II. INTRODUCTION

        3.     This action has been filed by Plaintiff to combat online counterfeiters who trade

upon Plaintiff’s reputation and goodwill by selling and/or offering for sale unauthorized and

unlicensed counterfeit products using counterfeits of one or more of the trademarks owned

and/or licensed by the Plaintiff (the “Counterfeit Products”). Defendants create the Defendant

Internet Stores by the thousands and design them to appear to be selling licensed products

featuring one or more of the trademarks owned and/or licensed by Plaintiff, while, upon

information and belief, actually selling Counterfeit Products to unknowing consumers who make

purchases from the Defendant Internet Stores. The Defendant Internet Stores share unique

identifiers, such as design elements of and/or similarities to the counterfeit products offered for

sale, establishing a logical relationship among them and suggesting that Defendants’

counterfeiting operation arises out of the same transaction, occurrence, or series of transactions

or occurrences. Defendants attempt to avoid liability by going to great lengths to conceal both

their identities and the full scope and interworking of their counterfeiting operation. Plaintiff is

forced to file these actions to combat Defendants’ counterfeiting of the trademarks owned or

licensed by Plaintiff, as well as to protect unknowing consumers from purchasing Counterfeit

Products over the Internet. Plaintiff has been irreparably harmed and continues to be irreparably



                                                14
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 15 of 31 PageID #:180



damaged through consumer confusion, dilution, and tarnishment of their valuable trademarks as

a result of Defendants’ actions and seek injunctive and monetary relief.

                                      III. THE PARTIES

NHL Enterprises L.P.

       4.      Plaintiff NHLE is a Delaware limited partnership having a principal place of

business at 1185 Avenue of the Americas, New York, New York.

       5.      The National Hockey League (“NHL”) is an unincorporated association organized

as a joint venture to operate a professional ice hockey league consisting of thirty-one (31)

member clubs (the “NHL Teams”), including the 2015 Stanley Cup Champion Chicago

Blackhawks. The NHL has existed since 1917 and has consistently attracted a large public

following, both in the United States and worldwide.

       6.       NHLE is the exclusive national United States licensee of the famous and

distinctive trademarks of the NHL (including names, logos, symbols, emblems, uniform designs,

uniform trade dress colors, and other identifying indicia associated with the NHL) (“NHL

League Trademarks”), and is authorized by the NHL to enforce the rights in the NHL League

Trademarks. In addition, NHLE is the exclusive national United States licensee of the famous

and distinctive trademarks of the NHL Teams collectively (including names, logos, symbols,

emblems, uniform designs, uniform trade dress colors, and other identifying indicia associated

with the NHL Teams) (“NHL Team Trademarks,” and, together with the “NHL League

Trademarks,” the “NHL Trademarks”). NHLE is authorized by the NHL Teams to enforce the

rights in the NHL Team Trademarks. The NHL Trademarks include, but are not limited to, those

that are the subject of valid and subsisting trademark registrations on the Principal Register of

the United States Patent and Trademark Office and those that the NHL and the NHL Teams have



                                               15
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 16 of 31 PageID #:181



adopted and used in commerce throughout the United States, including in Illinois. In particular,

NHLE is the exclusive United States licensee of and is authorized to enforce over one hundred

(100) United States federal trademark registrations for NHL League Trademarks in a variety of

classes and for a variety of different goods and services, including, without limitation, for

apparel such as jerseys, shirts, caps, and other products in international class 25. Among the

NHL League Trademarks are the word mark “NHL” (reg. no. 1,962,135) and the NHL Logo:



        (reg. no. 3,248,499). A non-exhaustive list of the NHL League Trademarks, registered

with the United States Patent and Trademark Office and currently in use in commerce, includes

the following:

  Registration            Trademark                           Goods and Services
   Number
                                               For: clothing, namely, shirts, jerseys, sweaters,
                                               jackets, sweatshirts, t-shirts, pants, sweatpants,
                                               warm-up suits, wristbands, headbands, shorts,
1,962,135                    NHL
                                               caps, hats, socks, nightshirts, scarves, mittens
                                               and cloth bibs in class 025.

                                               For: clothing, namely, caps, cloth bibs, hats,
                                               jackets, jerseys, shirts, shorts, sweaters,
2,422,903               STANLEY CUP
                                               sweatpants, sweatshirts, t-shirts, ties, vests and
                                               warm-up suits in class 025.
                                               For: items made of precious and non-precious
                                               metals, namely, commemorative coins, and
                                               medals; trophies and key chains made of
                                               precious metals; jewelry, charms, earrings,
4,631,182                    NHL
                                               medallions, rings, necklaces, tie tacks, pins in the
                                               nature of jewelry; chronometric instruments in
                                               the nature of docks and clocks in class 014.


4,767,415               STANLEY CUP            For: precious metal trophies in class 014.




                                              16
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 17 of 31 PageID #:182



                                              For: clothing and footwear; namely, jerseys,
                                              sweaters, jackets, sweatshirts, t-shirts,
1,678,612                                     sweatpants, shirts, caps, hats in class 025.


                                              For: clothing, namely, bandannas, beach cover-
                                              ups, belts, body suits, boxer shorts, caps, cloth
                                              bibs, coats, dresses, footwear, ear muffs, gloves,
                                              hats, headbands, hosiery, housecoats, jackets,
                                              jerseys, leggings, leotards, mittens, nightshirts,
                                              pajamas, pants, rain coats, rain wear, robes,
3,248,499
                                              scarves, shirts, shorts, skirts, socks, suits, sun
                                              visors, suspenders, sweaters, sweatpants,
                                              sweatshirts, swimsuits, swim trunks, t-shirts, ties,
                                              toques, underwear, vests, warm-up suits and
                                              wristbands in class 025.

                                              For: items made of precious and non-precious
                                              metals, namely, commemorative coins, and
                                              medals; trophies and key chains made of
                                              precious metals; jewelry, charms, earrings,
5,165,350
                                              medallions, rings, necklaces, tie tacks, pins in the
                                              nature of jewelry; chronometric instruments in
                                              the nature of docks and clocks in class 014.

                                              For: clothing, namely, caps, cloth bibs, hats,
                                              jackets, jerseys, shirts, shorts, sweaters,
2,395,418                                     sweatpants, sweatshirts, t-shirts, ties, vests and
                                              warm-up suits in class 025.

4,677,429                                     For: Items made of precious and non-precious
                                              metals, namely, commemorative coins, and
                                              medals; key chains made of precious metals;
                                              jewelry, charms, earrings, medallions, rings,
                                              necklaces, tie tacks, pins in the nature of jewelry;
                                              chronometric instruments in the nature of docks
                                              and clocks in class 014.

The above U.S. registrations for the NHL League Trademarks are valid, subsisting, in full force

and effect, and many are incontestable pursuant to 15 U.S.C. § 1065. The registrations for the

NHL League Trademarks constitute prima facie evidence of their validity and of NHLE’s

exclusive right to use the NHL Trademarks pursuant to 15 U.S.C. § 1057(b). True and correct


                                              17
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 18 of 31 PageID #:183



copies of the Federal Trademark Registrations for the above NHL League Trademarks are

attached hereto as Exhibit 1.

       7.      The NHL brand of professional hockey and NHL Trademarks are widely known

to and enormously popular with both sports fans and the general public. NHLE has promoted

and advertised the NHL, the NHL Teams and NHL Trademarks extensively for many years.

NHL Trademarks are among the most renowned and immediately recognizable marks in

professional sports today. As a result of substantial advertising, promotion and media attention,

and NHLE’s extensive licensing and sponsorship program for a wide variety of goods and

services, NHL Trademarks have acquired secondary meaning and represent significant goodwill

of great value to the NHL, NHLE and the NHL Teams.

       8.      Millions of fans have attended NHL games and related events, enjoyed television

and radio broadcasts of NHL games and related events, and purchased merchandise bearing NHL

Trademarks to identify with their favorite NHL Teams. Millions visit <NHL.com>, the official

NHL website, as well as the official websites of the individual NHL Teams, which prominently

display, and in many cases are accessed by domain names containing, NHL Trademarks.

       9.      A significant aspect of NHLE’s business and resulting revenues has been for

many years, and continues to be, the merchandising and licensing of the NHL Trademarks.

NHLE has entered into numerous licensing agreements in the United States, authorizing use of

NHL Trademarks on a wide variety of products, including apparel, caps, jewelry, toys, furniture,

pennants, and bags, among others (collectively, “NHL Products”). Retail sales revenue in 2017

of NHL Products was in the hundreds of millions of dollars.




                                               18
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 19 of 31 PageID #:184



       10.     NHLE, directly and through authorized licensees, has established and maintained

high standards of quality for NHL Products, and continues to maintain stringent quality control

over licensees and other authorized users of NHL Trademarks.

       11.     In supervising licensees, NHLE provides licensees and licensed product

manufacturers with specifications setting forth extensive details with respect to use of NHL

Trademarks, including typeface and typography, color renderings, official uniform scripts,

graphic designs, materials, workmanship, and quality. All NHL Products are reviewed under

these strict quality control procedures.

       12.     As a result of the extensive use of NHL Trademarks, not only in connection with

the NHL’s well-known hockey games and related events, but also in connection with a wide

variety of licensed merchandise sold and/or rendered in the United States and abroad, as well as

widespread use in connection with a broad array of sponsorship activities spanning diverse

industries, such trademarks have for many decades, and long prior to any use made by

Defendants, functioned as unique identifiers and synonyms in the public mind for NHLE, the

NHL, and the NHL Teams. As a result, NHL Trademarks are famous and possess significant

goodwill of great value to the NHL, the NHL Teams and NHLE.

       13.     To protect NHL Trademarks from infringement, dilution, disparagement, and

misappropriation, NHLE, in collaboration with CAPS, has established a comprehensive program

of trademark protection, including regularly investigating suspicious websites identified in

proactive Internet sweeps and reported by consumers.

       14.     The NHL Trademarks are hereinafter collectively referred to as the “Plaintiff’s

Trademarks.”




                                              19
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 20 of 31 PageID #:185



The Defendants

       15.     Defendants are individuals and business entities who, upon information and

belief, reside in the People’s Republic of China or other foreign jurisdictions. Defendants

conduct business throughout the United States, including within the State of Illinois and this

Judicial District, through the operation of the fully interactive commercial websites and online

marketplaces operating under the Defendant Internet Stores. Each Defendant targets the United

States, including Illinois, and has offered to sell Counterfeit Products to consumers within the

United States, including the State of Illinois.

       16.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell products using counterfeit versions of many of Plaintiff’s Trademarks in the same

transaction, occurrence, or series of transactions or occurrences. Tactics used by Defendants to

conceal their identities and the full scope of their counterfeiting operation make it virtually

impossible for Plaintiff to learn Defendants’ true identities and the exact interworking of their

counterfeit network.     In the event that Defendants provide additional credible information

regarding their identities, Plaintiff will take appropriate steps to amend the Second Amended

Complaint.

                        IV. DEFENDANTS’ UNLAWFUL CONDUCT

       17.     The fame of Plaintiff’s Trademarks and the success of Plaintiff’s athletic brand

and affiliated variety of products, including apparel, caps, jewelry, toys, furniture, pennants, and

bags, among others (collectively, “Plaintiff’s Genuine Products”), has resulted in significant

counterfeiting of the trademarks owned and/or licensed by Plaintiff. Trademark Management

LLC (“TML”) administers Coalition to Advance the Protection of Sports logos (“CAPS”) on



                                                  20
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 21 of 31 PageID #:186



behalf of its members, NHLE, Major League Baseball Properties, Inc., NBA Properties, Inc.,

IMG College Licensing, LLC and NFL Properties, LLC. CAPS has created an extensive anti-

counterfeiting program, which includes regularly investigating suspicious websites and online

marketplace listings identified in proactive Internet sweeps and reported by a variety of

informants in response to the significant counterfeiting of Plaintiff’s Trademarks. In recent

years, CAPS, on behalf of its above-identified members, has identified thousands of domain

names linked to fully interactive, commercial websites and marketplace listings on platforms

such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate, including the

Defendant Internet Stores, which were offering for sale and selling Counterfeit Products to

consumers in this Judicial District and throughout the United States. Despite Plaintiff’s and

CAPS’ collective enforcement efforts, Defendants have persisted in creating the Defendant

Internet Stores. Internet websites like the Defendant Internet Stores are estimated to receive tens

of millions of visits per year and to generate over $135 billion in annual online sales. According

to an intellectual property rights seizures statistics report issued by Homeland Security, the

manufacturer’s suggested retail price (MSRP) of goods seized by the U.S. government in fiscal

year 2014 was over $1.23 billion. Internet websites like the Defendant Internet Stores are also

estimated to contribute to tens of thousands of lost jobs for legitimate businesses and broader

economic damages such as lost tax revenue every year.

       18.     Defendants facilitate sales of Counterfeit Products by designing the Defendant

Internet Stores so that they appear to unknowing consumers to be legitimate online retailers,

outlet stores, or wholesalers. Many of the Defendant Internet Stores look sophisticated and

accept payment in U.S. dollars via credit cards, Alipay, Amazon Pay, Western Union and

PayPal. The Defendant Internet Stores often include content and design elements that make it



                                                21
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 22 of 31 PageID #:187



very difficult for consumers to distinguish such counterfeit sites from a legitimate retailer selling

Plaintiff’s Genuine Products. Many Defendants further perpetuate the illusion of legitimacy on

the Defendant Internet Stores by falsely alleging to offer customer service and making

unauthorized use of indicia of authenticity and security that U.S. consumers have come to

associate with legitimate retailers, including the Visa®, MasterCard®, and/or PayPal® logos.

Upon information and belief, Plaintiff has not licensed or authorized Defendants to use any of

Plaintiff’s Trademarks, and, upon information and belief, none of the Defendants are legitimate

retailers of any of Plaintiff’s Genuine Products.

       19.     Upon information and belief, many Defendants also deceive unknowing

consumers by using one or more of Plaintiff’s Trademarks without authorization within the

content, text, and/or meta-tags of their websites in order to attract various search engines

crawling the Internet looking for websites relevant to consumer searches for one or more of

Plaintiff’s Genuine Products. Additionally, upon information and belief, Defendants use other

unauthorized search engine optimization (SEO) tactics and social media spamming so that the

Defendant Internet Stores listings show up at or near the top of relevant search results and

misdirect consumers searching for one or more of Plaintiff’s Genuine Products.                 Other

Defendants only show Plaintiff’s Trademarks in product images while using strategic item titles

and descriptions that will trigger their listings when consumers are searching for Plaintiff’s

Genuine Products.

       20.     Defendants go to great lengths to conceal their identities and often use multiple

fictitious names and addresses to register and operate their network of Defendant Internet Stores.

For example, many of Defendants’ names and physical addresses used to register the Defendant

Domain Names are incomplete, contain randomly typed letters, or fail to include cities or states.



                                                    22
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 23 of 31 PageID #:188



Other Defendant Domain Names use privacy services that conceal the owners’ identity and

contact information. On information and belief, Defendants regularly create new websites and

online marketplace accounts on various platforms using the identities listed in Schedule A to the

Second Amended Complaint, as well as other unknown fictitious names and addresses. Such

Defendant Internet Store registration patterns are one of many common tactics used by the

Defendants to conceal their identities, the full scope and interworking of their counterfeiting

operation, and to avoid being shut down.

       21.     Even though Defendants operate under multiple fictitious names, there are

numerous similarities among the Defendant Internet Stores.           For example, many of the

Defendant websites have virtually identical layouts, even though different aliases were used to

register the respective domain names. In addition, the Counterfeit Products for sale in many of

the Defendant Internet Stores bear the same or similar irregularities and/or indicia that identifies

them as being counterfeit, suggesting that the Counterfeit Products were manufactured by and/or

obtained from a common source and that Defendants are interrelated. The Defendant Internet

Stores also include other notable common features, including use of the same domain name

registration patterns, unique shopping cart platforms, accepted payment methods, check-out

methods, meta data, illegitimate SEO tactics, HTML user-defined variables, domain redirection,

lack of contact information, identically or similarly priced items and volume sales discounts, the

same incorrect grammar and misspellings, similar hosting services, and similar name servers.

       22.     In addition to operating under multiple fictitious names, Defendants in this case

and defendants in other similar cases against online counterfeiters use a variety of other common

tactics to evade enforcement efforts. For example, counterfeiters like Defendants will often

register new domain names or online marketplace accounts under new aliases once they receive



                                                23
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 24 of 31 PageID #:189



notice of a lawsuit. Counterfeiters also often move website hosting to rogue servers located

outside the United States once notice of a lawsuit is received. Rogue servers are notorious for

ignoring take down demands sent by brand owners. Counterfeiters also typically ship products

in small quantities via international mail to minimize detection by U.S. Customs and Border

Protection.

       23.     Further, counterfeiters such as Defendants typically operate multiple credit card

merchant accounts and PayPal accounts behind layers of payment gateways so that they can

continue operation in spite of Plaintiff’s enforcement efforts.       On information and belief,

Defendants maintain off-shore bank accounts and regularly move funds from their PayPal

accounts or other financial accounts to off-shore bank accounts outside the jurisdiction of this

Court. Indeed, analysis of PayPal transaction logs from previous similar cases indicates that off-

shore counterfeiters regularly move funds from U.S.-based PayPal accounts to China-based bank

accounts outside the jurisdiction of this Court.

       24.     Defendants, without any authorization or license from Plaintiff, have knowingly

and willfully used and continue to use one or more of Plaintiff’s Trademarks in connection with

the advertisement, distribution, offering for sale, and/or sale of the Counterfeit Products into the

United States and Illinois over the Internet. Each Defendant Internet Store offers Counterfeit

Products for sale to residents of the United States, including Illinois, and offers shipping of

Counterfeit Products to the United States, including Illinois.

       25.     Defendants’ use of one or more of Plaintiff’s Trademarks in connection with the

advertising, distribution, offering for sale and/or sale of Counterfeit Products, including to

residents of Illinois, is likely to cause and has caused confusion, mistake, and deception by and

among consumers and is irreparably harming Plaintiff.



                                                   24
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 25 of 31 PageID #:190



                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

          26.   Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in paragraphs 1 through 25.

          27.   This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit or infringing imitations of one or more of Plaintiff’s

Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. Plaintiff’s Trademarks are highly distinctive marks. Consumers have come to

expect the highest quality from Plaintiff’s products sold or marketed under Plaintiff’s

Trademarks.

          28.   Defendants have sold, offered to sell, marketed, distributed and advertised, and

are still selling, offering to sell, marketing, distributing and advertising products using

counterfeit or infringing reproductions of one or more of Plaintiff’s Trademarks without

Plaintiff’s permission or consent.

          29.   Plaintiff is the exclusive licensee of the Plaintiff’s Trademarks. The U.S.

Registrations for Plaintiff’s Trademark (Exhibits 1) are in full force and effect. Upon

information and belief, Defendants have knowledge of Plaintiff’s rights in Plaintiff’s

Trademarks, and are willfully infringing and intentionally using counterfeits or infringements of

one or more of Plaintiff’s Trademarks. Defendants’ willful, intentional and unauthorized use of

one or more of Plaintiff’s Trademarks is likely to cause and is causing confusion, mistake, and

deception as to the origin and quality of the counterfeit or infringing goods among the general

public.

          30.   Defendants’    activities   constitute   willful   trademark   infringement    and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

                                                 25
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 26 of 31 PageID #:191



       31.     Plaintiff has no adequate remedy at law, and if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to their reputation and the goodwill of

their well-known Plaintiff’s Trademarks.

       32.     The injuries and damages sustained by Plaintiff have been directly and/or

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and/or sale of the Counterfeit Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       33.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in paragraphs 1 through 32.

       34.     Defendants’ promotion, marketing, offering for sale, and/or sale of the

Counterfeit Products has created and is creating a likelihood of confusion, mistake, and

deception among the general public as to the affiliation, connection, or association with Plaintiff,

or as to the origin, sponsorship, or approval of Defendants’ Counterfeit Products by Plaintiff.

       35.     By using one or more of Plaintiff’s Trademarks on the Counterfeit Products,

Defendants create a false designation of origin and a misleading representation of fact as to the

origin and sponsorship of the Counterfeit Products.

       36.     Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the Counterfeit Products to the general public involves the use of

counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       37.     Plaintiff has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of

Plaintiff and the Plaintiff’s Trademarks.




                                                 26
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 27 of 31 PageID #:192



                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

       38.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in paragraphs 1 through 37.

       39.     Defendants have engaged in acts violating Illinois law including, but not limited

to, passing off their Counterfeit Products as those of Plaintiff, causing a likelihood of confusion

and/or misunderstanding as to the source of their goods, causing a likelihood of confusion and/or

misunderstanding as to an affiliation, connection, or association with one or more of the

Plaintiff’s Genuine Products, representing that their products have any or all of Plaintiff’s

approval when they do not, and engaging in other conduct which creates a likelihood of

confusion or misunderstanding among the public.

       40.     The foregoing Defendants’ acts constitute a willful violation of the Illinois

Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       41.     Plaintiff has no adequate remedy at law, and Defendants’ conduct has caused

Plaintiff to suffer damage to its reputation and the goodwill of Plaintiff and the Plaintiff’s

Trademarks. Unless enjoined by the Court, Plaintiff will suffer future irreparable harm as a

direct result of Defendants’ unlawful activities.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

   confederates, and all persons acting for, with, by, through, under or in active concert with

   them be temporarily, preliminarily and permanently enjoined and restrained from:




                                                    27
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 28 of 31 PageID #:193



       a. using any of Plaintiff’s Trademarks or any reproductions, counterfeit copies, or

           colorable imitations thereof in any manner in connection with the distribution,

           promotion, marketing, advertising, offering for sale, or sale of any product that is not

           one of Plaintiff’s Genuine Products or is not authorized by Plaintiff to be sold in

           connection with Plaintiff’s Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any products as Plaintiff’s

           Genuine Products or any other products produced by Plaintiff that are not Plaintiff’s,

           or not produced under the authorization, control, or supervision of Plaintiff and

           approved by Plaintiff for sale under Plaintiff’s Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendants’

           Counterfeit Products are those sold under the authorization, control, or supervision of

           Plaintiff, or are sponsored by, approved by, or otherwise connected with Plaintiff;

       d. further infringing Plaintiff’s Trademarks and damaging Plaintiff’s goodwill; and

       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

           moving, storing, distributing, returning, or otherwise disposing of, in any manner,

           products or inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff

           to be sold or offered for sale, and which bear any of Plaintiff’s trademarks, including

           the Plaintiff’s Trademarks, or any reproductions, counterfeit copies, or colorable

           imitations thereof;

2) Entry of an Order that, at Plaintiff’s choosing, the registrant of the Defendant Domain Names

   shall be changed from the current registrant to Plaintiff, and that the domain name registries

   for the Defendant Domain Names, including, but not limited to, VeriSign, Inc., Neustar, Inc.,

   Afilias Limited, CentralNic, Nominet, and the Public Interest Registry, shall unlock and



                                               28
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 29 of 31 PageID #:194



   change the registrar of record for the Defendant Domain Names to a registrar of Plaintiff’s

   selection, and that the domain name registrars, including, but not limited to, GoDaddy

   Operating     Company,      LLC      (“GoDaddy”),      Name.com,       PDR     LTD.     d/b/a

   PublicDomainRegistry.com (“PDR”), and Namecheap Inc. (“Namecheap”), shall take any

   steps necessary to transfer the Defendant Domain Names to a registrar account of Plaintiff’s

   selection; or that the same domain name registries shall disable the Defendant Domain

   Names and make them inactive and untransferable;

3) Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants and those

   with notice of the injunction, including, without limitation, any online marketplace platforms

   such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate, web hosts,

   sponsored search engine or ad-word providers, credit cards, banks, merchant account

   providers, third party processors and other payment processing service providers, Internet

   search engines such as Google, Bing, and Yahoo, and domain name registrars, including, but

   not limited to, GoDaddy, Name.com, PDR, and Namecheap, (collectively, the “Third Party

   Providers”) shall:

       a. disable and cease providing services being used by Defendants, currently or in the

          future, to engage in the sale of goods using Plaintiff’s Trademarks;

       b. disable and cease displaying any advertisements used by or associated with

          Defendants in connection with the sale of counterfeit and infringing goods using

          Plaintiff’s Trademarks; and

       c. take all steps necessary to prevent links to the Defendant Domain Names identified

          on Schedule A from displaying in search results, including, but not limited to,

          removing links to the Defendant Domain Names from any search index;



                                              29
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 30 of 31 PageID #:195



4) That Defendants account for and pay to Plaintiff all profits realized by Defendants by reason

   of Defendants’ unlawful acts herein alleged and that the amount of damages for infringement

   of Plaintiff’s Trademarks be increased by a sum not exceeding three times the amount thereof

   as provided by 15 U.S.C. § 1117;

5) In the alternative, that Plaintiff be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of

   Plaintiff’s Trademarks;

6) That Plaintiff be awarded their reasonable attorneys’ fees and costs; and

7) Award any and all other relief that this Court deems just and proper.




                                               30
   Case: 1:18-cv-07118 Document #: 11 Filed: 10/29/18 Page 31 of 31 PageID #:196



Dated this 29th day of October 2018.   Respectfully submitted,


                                       /s/ Justin R. Gaudio_______________
                                       Amy C. Ziegler
                                       Justin R. Gaudio
                                       Allyson M. Martin
                                       Greer, Burns & Crain, Ltd.
                                       300 South Wacker Drive, Suite 2500
                                       Chicago, Illinois 60606
                                       312.360.0080 / 312.360.9315 (facsimile)
                                       aziegler@gbc.law
                                       jgaudio@gbc.law
                                       amartin@gbc.law

                                       Attorneys for Plaintiff
                                       NHL Enterprises, L.P.




                                         31
